The Chancelllor.
The defendants have shown sufficiént cause against the attachment.
1. Though the rule to amend the bill might Iiave been entered, its of course; yet a rule must be fentered for the purpose. The clerks are not td permit the pleadings on file to be amended, without the production of an order certified by the Register, of assistant Register. The reason of the practice speaks for itself. There would be no security or certainty in the records of the court, and the clerk would not be able to interpose any control of check to irregular and improper interference with the pleadings, if the solicitor could come and alter them; at his pleasure. The English practice requires an order for the amendment, in cases like this, regularly drawn and entered. This appears from the case of Partridge v. Haycraft, (11 Ves. 577.)
2. The good sense of the thing obviously requires, that the amendments should be distinctly shown, so that they may be easily perceived. They are either to be made by interlineations, or by insertions in the margin, if short, or by being separately engrossed and annexed to the original bill. If the amendments be of such a nature ás to require the original bill to be re-engrossed, they must then be designated in some way sufficient to point them out to the defendant. In Willis v. Evans, (2 Ball. & Beatty, 225.) Lord Chancellor Manners observed, that “ the rule with respect to amended bills was, that if there be not much new matter to be introduced, it is done by interpolation; if much, it must be done on another engrossment, jto be annexed to the bill, in order to preserve the record from being defaced.” He said, that if the party filed an amended bill, he might refer to the *173allegations in the original bill, without repeating them. He held himself bound to look, with great jealousy, that the suitors of the court be not put to any unnecessary expence, and that nothing could more increase it than by permitting the record to be loaded with unnecessary matter. He said, that when at the bar, he had repeatedly applied to amend, and never had an idea of introducing in the amended bill, the charges of the original bill.
By annexing the engrossed amendments to the original bill, and by referring in that part of the bill where the amendments should have been inserted, to the annexed amendments, and by referring, at each amendment, to the proper place for its insertion in the original bill, the record will be kept from being defaced, and all the requisite certainty and convenience will be obtained.
It is, accordingly, ordered, that the rule calling upon the defendants to show cause why an attachment should not issue, for not answering the amended bill, be discharged with costs, and, also, that the motion for an attachment and sequestration be denied with costs.
Order accordingly.